
	

114 HR 4222 IH: Higher Education Savings Accounts Act of 2015
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4222
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Carney introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Education to carry out a pilot program under which higher education
			 savings accounts are established for the benefit of eligible secondary
			 school students.
	
	
 1.Short titleThis Act may be cited as the Higher Education Savings Accounts Act of 2015. 2.Higher education pledge accounts pilot program (a)In generalThe Secretary shall carry out a pilot program under which savings accounts (to be known as higher education pledge accounts) are established for the benefit of eligible students in accordance with this section.
			(b)Eligibility and selection of participants
 (1)Eligible studentsTo be eligible to participate in the pilot program, a student must be— (A)enrolled in the 9th or 10th grade at a secondary school; and
 (B)eligible to receive free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (2)Selection of eligible studentsThe Secretary shall select eligible students for participation in the pilot program based on such criteria as the Secretary determines to be appropriate.
				(c)Deposits
				(1)Initial deposit
 (A)In generalThe Secretary shall deposit an initial amount into each higher education pledge account. (B)Amount of initial depositThe amount of the initial deposit described in subparagraph (A) shall be equal to the amount of the maximum Federal Pell Grant under section 401(b) of the Higher Education Act of 1965, as specified in the last enacted appropriation Act applicable to that award year.
					(2)Subsequent deposits
 (A)In generalThe Secretary may make additional deposits into a higher education pledge account based on an evaluation of the academic progress of the student in accordance with subsection (g).
 (B)Amount of subsequent depositsThe amount of an additional deposit made under subparagraph (A) for an award year beginning after the date of the initial deposit under paragraph (1) shall be not less than the amount of the maximum Federal Pell Grant under section 401(b) of the Higher Education Act of 1965, as specified in the last enacted appropriation Act applicable to that award year.
 (d)DistributionsA student may use funds from the student’s higher education pledge account only to pay the cost of attendance at a qualified institution.
			(e)Tax treatment of accounts
 (1)In generalA higher education pledge account is exempt from taxation under subtitle A of the Internal Revenue Code of 1986.
 (2)Contributions and distributionsFor purposes of such subtitle— (A)any contribution to a higher education pledge account by the Secretary under this Act shall not be includible in gross income; and
 (B)any distribution from a higher education pledge account which is permitted under this Act shall not be includible in the gross income of the individual for whose benefit such account is maintained.
 (f)Offset of Federal Pell Grant AmountsThe amount of any Federal Pell Grant awarded to a student attending a qualified institution shall be reduced by the amount in such student’s higher education pledge account.
 (g)Monitoring of academic progressThe Secretary shall monitor the academic progress of each student for whose benefit a higher education pledge account is maintained.
 (h)Financial counselingThe Secretary shall ensure that each student for whose benefit a higher education pledge account is maintained receives not less than 12 hours of financial counseling with respect to—
 (1)the rules pertaining to deposits, distributions, and the tax treatment of funds in the higher education pledge account; and
 (2)sources of Federal financial assistance for higher education. 3.DefinitionsIn this Act:
 (1)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (2)Federal financial assistanceThe term Federal financial assistance means any grant, loan, or other financial assistance that may be provided to an individual student under the Higher Education Act of 1965.
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)) except that such term does not include proprietary institutions of higher education (as defined in section 102(b) of such Act (20 U.S.C. 1002(b))).
 (4)Qualified institutionThe term qualified institution means an institution of higher education that— (A)has in effect a program participation agreement under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094); and
 (B)is eligible to participate in programs under title IV of such Act (20 U.S.C. 1070 et seq.). (5)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)SecretaryThe term Secretary means the Secretary of Education.  